Citation Nr: 0927745	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  03-36 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for fibromyalgia with headaches, sleeplessness, fatigue, and 
diffuse multiple joint pain, to include whether separate 
ratings for individual joint disabilities are warranted.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from February 1984 to 
February 1987; November 1990 to May 1991; and March 1994 to 
March 2001.

This matter comes back before the Board of Veterans' Appeals 
(Board) on Remand from the United States Court of Appeals for 
Veterans Claims regarding a Board decision rendered in March 
2007.  This matter was originally on appeal from a October 
2002 rating decision which granted service connection for 
fibromyalgia like symptoms and assigned a 20 percent 
evaluation effective March 13, 2001, and a November 2003 
Decision Review Officer Decision which increased the 
Veteran's service-connected fibromyalgia to 40 percent 
effective March 13, 2001.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In a decision promulgated in March 2007, the Board denied, 
inter alia, an initial evaluation in excess of 40 percent for 
the Veteran's service-connected fibromyalgia with headaches, 
sleeplessness, fatigue, and diffuse multiple joint pain, to 
include whether separate ratings for individual joint 
disabilities are warranted.  The Veteran appealed the Board's 
March 2007 decision to the United States Court of Appeals for 
Veterans Claims (CAVC).

In a September 2008 Memorandum Decision, the CAVC set aside 
the March 2007 decision with respect to the issue of 
entitlement to an initial evaluation in excess of 40 percent 
for service-connected fibromyalgia and remanded the matter 
for further development and adjudication.

The Court noted that before the Board, the Veteran argued 
that he was entitled to separate disability ratings for his 
bilateral elbow and knee conditions but that the Board denied 
the Veteran's claim after concluding that the medical 
evidence showed that all of the Veteran's symptoms were 
"part and parcel" of his fibromyalgia, "as opposed to 
representing an independent and separate disability, or a 
symptom of a different condition."  The Court noted that the 
Board stated that there was "no evidence of current chronic 
disease which exist separately and independently from the 
currently diagnosed and already service-connected 
fibromyalgia."  The Court also noted that the Veteran argued 
that in reaching this conclusion, the Board ignored medical 
evidence that shows that the Veteran was diagnosed with 
bilateral epicondylitis of the elbows and a bilateral knee 
condition in additional to fibromyalgia.

The Court noted that it agreed with the Veteran that there 
was medical evidence that suggested that he had multiple 
disorders affecting his elbows and knees and that despite 
this evidence, the Board failed to discuss or provide an 
analysis of probative value of this evidence.  

The Court also noted that medical evidence of record in this 
case was inadequate.  Although there is some evidence that 
suggests that the appellant may suffer from additional knee 
and elbow disorders, the record in this case does not contain 
sufficient information regarding the exact nature of the 
disorders involving the Veteran's elbows and knees, the 
extent to which these are separate and apart from 
fibromyalgia, and the relationship, if any, of these 
additional disorders to service.  

The Court noted that on remand, the Board should obtain a new 
medical examination of the appellant that addresses the exact 
nature of the conditions that affect his knees and elbows.  
In this regard, the medical opinion should provide a complete 
diagnosis of the disorder(s) affecting the Veteran's elbows 
and knees.  If the medical examiner determines that the 
appellant suffers from fibromyalgia and any other disorder 
involving the elbows or knees, the examiner should identify 
the symptomatology that is attributed to each disease.  
Additionally, the medical examiner should state whether any 
diagnosed disorder, other than fibromyalgia, had its onset in 
service or was incurred or aggravated in service or by his 
service-connected fibromyalgia.

In addition, with respect to entitlement to an extraschedular 
rating, the Court agreed with the Veteran that the record is 
inadequate and noted that although the 2002 VA medical 
examination included an assessment regarding the functional 
limitations associated with the Veteran's fibromyalgia, he 
alleged that his condition has worsened since this 
examination was conducted.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
indicate if he has received any VA or 
non-VA medical treatment for his 
fibromyalgia or any knee or elbow 
disability that is not evidenced by the 
current record.  If so, the Veteran 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
These records should then be obtained and 
associated with the claims folder.  The 
Veteran should be advised that he may 
also submit any evidence or further 
argument relative to the claim at issue.
  
2.  The Veteran should be afforded the 
appropriate VA examination to determine 
the current severity of his fibromyalgia 
and determine the existence and etiology 
of any separate knee and/or elbow 
disability.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  

The examiner should provide a complete 
diagnosis of the disorder(s) affecting 
the Veteran's elbows and knees.  If the 
medical examiner determines that the 
appellant suffers from fibromyalgia and 
any other disorder involving the elbows 
or knees, the examiner should identify 
the symptomatology that is attributed to 
each disease.  Additionally, the examiner 
should state whether any diagnosed 
disorder of the elbows or knees, other 
than fibromyalgia, is related to active 
service or is proximately due to or been 
chronically worsened by his service-
connected fibromyalgia.

The examiner should also provide a full 
description of the effects of the 
Veteran's service-connected fibromyalgia 
on his ability to work and on activities 
of daily living.  The examiner should 
also discuss any "limitation of 
activity" imposed by the Veteran's 
fibromyalgia.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



